Citation Nr: 0629166	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  01-10 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Houston, 
Texas


THE ISSUES

1.  Entitlement to a clothing allowance for 2001.  

2.  Entitlement to a clothing allowance for 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from April 1973 to April 
1976, with prior active service totaling twenty years and two 
days.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from actions of the Department of Veterans 
Affairs (VA) Medical Center (MC) in Houston, Texas, including 
its October 2001 and September 2005 denials of the veteran's 
claims for annual clothing allowances for the years of 2001 
and 2005.  

This appeal is REMANDED to the Houston VAMC via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

This appeal is shown to have been inadequately developed from 
both evidentiary and procedural standpoints, thereby 
precluding appellate review of its merits by the Board at 
this time.  No attempt is shown by the VAMC to advise the 
service organization appointed by the veteran in December 
2002 to represent his interests in matters pending before VA 
of the actions taken as of the date of appointment, thereby 
denying the veteran effective representation.  No input from 
the VA Prosthetics Clinic Director or his/her designee is 
noted to have obtained in terms of the veteran's claim for a 
clothing allowance for 2005.  While a VA Form 21-8679, 
Eligibility Determination for Clothing Allowance, was secured 
for the pay year of 2001, the conclusion reached therein is 
contradicted in large part by VA records of outpatient 
treatment which amply document the prescription by VA medical 
personnel of a medial unloader left knee brace in May 2001 
and its continued use by the veteran throughout that year and 
in years following.  Award data located on the left side of 
the claims folder denote payment of the clothing allowance 
for 2002, with Compensation and Pension Master Award sheets, 
dated in 2004 and 2005, containing coding indicating that the 
clothing allowance was to be paid yearly on a recurring basis 
or at least for the next year, with future payments to be 
authorized individually.  Lastly, no notice of the Veterans 
Claims Assistance Act of 2000 (VCAA), describing the VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits, was provided to the veteran regarding his 
clothing allowance claim for 2001, and while VCAA notice was 
attempted in terms of the 2005 claim, it was done out of time 
and in contravention of the holding in Pelegrini v. Principi, 
18 Vet.App. 112 (2004).  

On the basis of the need for corrective actions, this matter 
is REMANDED for the following:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2006), the veteran must 
be notified of what information and 
evidence are still needed to substantiate 
his claims for an annual clothing 
allowance for the years 2001 and 2005, as 
well as notice of the holding in 
Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 (2006), as applicable to effective 
date matters.  The veteran must also be 
notified of what portion of that evidence 
VA will secure, and what portion he 
himself must submit.  He must also be 
advised to submit all pertinent evidence 
not already on file that is held in his 
possession.  If requested, VA will assist 
him in obtaining updated records of 
treatment from private medical 
professionals, or other evidence, 
provided that he supplies sufficient, 
identifying information and written 
authorization.

Depending on the veteran's response, any 
requested assistance in obtaining 
pertinent evidence must then be afforded 
by the VAMC.

2.  The VAMC must acknowledge the 
representation of the veteran's interests 
in this matter by the Disabled American 
Veterans through written correspondence 
to that organization's local 
representative, followed by notice of 
each and every action taken to date by 
the VAMC with respect to each of the 
claims herein at issue.   The veteran's 
representative should then be invited to 
offer any evidence or argument in support 
of the veteran's entitlement to the 
benefits sought on appeal.  

3.  It must be ascertained for what 
years, beginning with the year 2000 and 
continuing through the present, that the 
veteran has already been paid an annual 
clothing allowance.  The results of such 
inquiry must be reduced to writing and 
incorporated into the claims folder.  

4.  It must be ascertained on what basis 
coding was made a part of award sheets 
and master award records, dated in 2004 
and 2005, which are found on the left 
side of the claims folder, denoting that 
recurring annual clothing allowances or 
at least the next year's clothing 
allowance were to be paid.  The results 
of such inquiry must be reduced to 
writing and incorporated into the claims 
folder.  

5.  The Houston VAMC must obtain 
pertinent descriptive information with 
respect to the medial unloader left knee 
brace prescribed for the veteran by VA in 
May 2001, including but not limited to 
the nature of its construction, its 
dimensions and other specifications, and 
copies or sketches depicting such brace.  
Such data must then be made a part of the 
claims folder. 

6.  A complete set of copies of VA 
treatment records pertaining to the 
veteran's left knee, which were compiled 
from May 2001 to the present, must be 
obtained for inclusion in the claims 
folder.  

7.  Thereafter, pursuant to 38 C.F.R. 
§ 3.810 (2006), the VAMC must obtain 
input from the Chief Medical Director or 
his designee as to whether the veteran's 
prescribed left knee brace during 2001 
and 2005 tends to wear or tear his 
clothing, by means of a VA Form 21-6987, 
Eligibility for Clothing Allowance for 
each such year.  Such must then be made a 
part of the claims folder.  

8.  Lastly, the veteran's claims for an 
annual clothing allowance for the years 
2001 and 2005 must then be readjudicated 
on the basis of all of the evidence of 
record and all governing legal authority.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
must then be allowed for a response, 
before the record is returned to the 
Board for further review.  

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VAMC/AMC.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  

The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


